Wells Fargo Loan No. 33-0911464 EXHIBIT GUARANTY OF RECOURSE OBLIGATIONS FOR VALUE RECEIVED, and to induce Lenders (as defined in the Loan Agreement (hereinafter defined)), to lend to Alexander’s of Kings, LLC, Kings Parking, LLC, and Alexander’s Kings Plaza, LLC, each a Delaware limited liability company, each having its principal place of business at c/o Alexander’s, Inc., 210 Route 4 East, Paramus, New Jersey 07652 (individually and/or collectively (as the context may require) referred to herein as “Borrower”), the aggregate principal sum of TWO HUNDRED AND FIFTY MILLION AND NO/100 DOLLARS ($250,000,000.00) (the “Loan”), evidenced by those certain Promissory Notes from Borrower, dated as of the date hereof, in the aggregate principal amount of $250,000,000.00 (as each of the same may hereafter be amended, modified, extended, severed, assigned, renewed or restated, and including any substitute or replacement notes executed pursuant to the Loan Agreement, individually and/or collectively (as the context requires), the “Note”) and that certain Loan Agreement dated the date hereof among Borrower, the lenders named therein, and Administrative Agent (defined below) (as the same may be amended, restated, replaced or otherwise modified the “Loan Agreement”) and secured by a certain mortgage, dated as of the date hereof (together with any and all extensions, renewals, substitutions, replacements, amendments, modifications and/or restatements thereof, the “Security Instrument”, the Note, the Loan Agreement, the Security Instrument and any and all documents or instruments now or hereafter executed in connection with the Loan are collectively herein referred to as the “Loan Documents”). Capitalized terms not otherwise defined herein have the meanings set forth in the Loan Agreement. 1.
